Per Curiam.

Since an affidavit once filed in the action may by reference be used on a subsequent motion (Berlin Realty Corp. v. Gorman, 153 Misc. 833), the Justice below should have considered the affidavits filed by the defendants on the prior motions. While the affidavits of merits are eonelusory, not circumstantial, and therefore not adequate, nevertheless had they been considered by the Justice, he might have given leave to renew. In the interests of justice such leave is now given.
The order should be modified to grant appellants leave to renew on proper affidavits and as modified affirmed, without costs.
Hofstadter, J. P., Hecht, and Tilzer, JJ., concur.
Order modified, etc.